Citation Nr: 1500166	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for disability due to headaches, to include as secondary to service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  New Jersey Department of Military and Veterans' 
                                            Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, including service in the Republic of Vietnam during the Vietnam War era.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2010, the Veteran, Veteran's spouse, and N.M. testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of their testimony is associated with the claims file.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDING OF FACT

A headaches disability was not shown to be present during active military service, did not manifest to a compensable degree for many years after service, has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease, nor is such due to or aggravated by service-connected PTSD.


CONCLUSION OF LAW

A disability due to headaches was not incurred in or aggravated by service, nor may such incurrence be presumed, and such disability is not secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2007, prior to the initial unfavorable adjudication in March 2008.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  A February 2014 letter informed the Veteran how to submit his claim for secondary service connection and the claim was thereafter readjudicated by a supplementary statement of the case (SSOC).  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Throughout the adjudication process the AOJ has associated the Veteran's VA treatment records with the electronic claims file.  

In January 2013, after the November 2012 Board remand, the AOJ requested all records associated with the Veteran from East Orange, New Jersey, VA Medical Center (VAMC).  In May 2013 the AOJ received a response from the VAMC stating that the system did not show records for the Veteran from November 1968 to January 2008.  The Veteran was informed of this by way of a letter dated in May 2013 pursuant to 38 C.F.R. § 3.159(e).  Further, after the December 2013 Board remand, the AOJ obtained records related to the Veteran's alleged accident, to include military medical and personnel records.  In compliance with 38 C.F.R. § 3.159(c), all these requests, acknowledgments, and responsive records are documented in the Veteran's electronic VA folders, and no other relevant records have been identified as outstanding.   See 38 C.F.R. § 3.159(c).  

In its December 2013 remand the Board directed the AOJ, following the above development, to request an addendum opinion from the VA examiner who provided the January 2013 VA examination report.   The requested addendum opinion has been provided and addresses all the issues identified in the December 2013 remand.  

The Board is satisfied with the substantial compliance with its remand orders, and finds VA has satisfied its duty to assist with the procurement of relevant records, as well as its duty to assist regarding providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran and his spouse provided testimony in his September 2010 Board hearing.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge (VLJ) who conducts a hearing to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ enumerated the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  Id.  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310.

VA, however, will not concede a nonservice-connected aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of evidence establishing the current level of severity of the nonservice-connected disease.  See 38 C.F.R. § 3.310(a), (b).

In the analysis below, the Board acknowledges that there may be more than one plausible interpretation of the competent and credible evidence of record.  However, deference to the Board is appropriate where inferences are tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  Finally, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  

A.  Headaches, In Service Event, Injury, or Disease

The Veteran seeks entitlement to service connection for headaches, asserting that his current headaches are related to an in service event or injury, namely, an armored personnel carrier (APC) accident which occurred in October 1967.    

Throughout the record the Veteran has made slightly varying statements regarding the details of the in-service accident, or accidents, as the source of his current headaches.  However, the Board accepts the Veteran's September 2010 Board hearing testimony as his consensus recollection of the event.  The Veteran testified he was in an accident while driving an armored personnel carrier (APC), during which the APC hatch fell on his head.  

No evidence in the record, including the Veteran's STRs, shows that the Veteran incurred a chronic headache disability while in service from November 1966 to November 1968.  While it is true that the Veteran had an acute headache after the APC accident, there are no annotations in the Veteran's STRs that show a chronic headache disability.  Therefore, service connection for headaches cannot be granted under 38 C.F.R. § 3.303(b), which requires that the chronic disease manifest in service.  

The use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, the evidence of the record, to include the Veteran's STRs, does not establish chronicity in service.  See 38 C.F.R. § 3.303(b).  Additionally, the Veteran's report of medical history and the report of medical examination did not indicate that he had an organic disease of the nervous system manifested by headaches upon his separation from service.  Service connection under continuity of symptoms, therefore, is not warranted.  

The Board has also considered the Veteran's lay assertions of a nexus between his headaches and his military service; however, the Veteran is not competent to opine regarding the etiology of his headaches.  A determination as to the etiology of headaches is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between headaches and military service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his headaches and service.  As such, the Veteran's statements regarding a nexus between his headaches and military service are not competent evidence.

The Board also notes that there is no medical evidence or opinion of record which establishes that the Veteran's headaches are related to his military service.  To the contrary, in his September 2014 medical addendum opinion the VA examiner, a neurologist, used medical expertise to opine that the Veteran's occasional headaches are less likely than not (less than 50 percent probability) related to any physical trauma or toxic exposure while he was in the military.  As support for his opinion the examiner offered the STRs' explicit notation that the Veteran did not suffer head trauma or injury associated with the APC accident, and the lack of treatment for recurrent headaches before or after the APC accident.  

Of note, the VA examiner's opinion also highlights multiple inconsistencies in the Veteran's statements throughout the record.  While the Board notes these observations by the examiner, as well as the inconsistencies in the Veteran's statements as compared to the STRs regarding the length of time he was unconscious, the Board nonetheless finds the Veteran's statements regarding injuries in service largely credible.  The Board, therefore, does not hinge its conclusions on a finding that the Veteran is not credible.  

It is noted that 38 C.F.R. § 3.309(e) provides for presumptive service connection for disease associated with exposure to herbicide agents, however, headaches are not one of the listed presumptive diseases.   As the examiner opined that the Veteran's current headaches are not related to service, to include toxic exposure therein, there is no competent evidence of record indicating that current headaches are related to herbicides.  Accordingly, service connection on this basis is not warranted.

The Board, instead, finds that the VA examiner's medical opinion regarding nexus to be the most probative evidence, especially in the absence of other medical evidence to the contrary, and therefore does not find a nexus between the Veteran's headaches and his active duty service.  Thus, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's headaches and his active duty military service, to include injuries therein.  Because there is not a nexus between the Veteran's current headaches and an in service event, injury, or disease, service connection is not warranted.  38 C.F.R. § 3.303.  

B.  Headaches, Secondary to Service-Connected PTSD

The Veteran's claim for service connection for PTSD was received in October 2007.  In the December 2013 remand by the Board, the Board raised the issue of whether the Veteran's headaches are secondary to his service-connected PTSD.  In support, the Board cited a January 2013 VA examiner notation indicating the Veteran's headaches were sometimes attributed to stress, as well as a VA mental health treatment record dated August 2012 noting the Veteran complained of headaches and nightmares.  The Board requested a VA medical opinion addressing whether Veteran's diagnosed tension headaches are due to or caused by his service-connected PTSD, as well as whether the Veteran's diagnosed tension headaches are aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  See 38 C.F.R. § 3.310(a), (b).

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the current disability, headaches, and service-connected disability, PTSD, are established.  The Board, therefore, focuses its analysis on the nexus between the two.  

The issue of the Veteran's diagnosed tension headaches being caused by his service-connected PTSD was raised sua sponte by the Board in its December 2013 remand.  Since that time the Veteran has not submitted any further evidence, to include lay statements, in support of his headaches being secondary to his service-connected PTSD.  In September 2014, in accordance with the Board's remand, the VA examiner who conducted the January 2013 examination offered an addendum opinion on whether the Veteran's headaches were secondary to the Veteran's service-connected PTSD.  In that opinion the VA examiner stated it is less likely than not (less than 50% probability) that the Veteran's headaches are proximately due to or the result of the Veteran's service connected PTSD.  Specifically, the examiner opined "there appears to be no correlation between the patient's many psychological symptoms and the occurrence of headache (sic) . . . [i]t is not likely that his tension-type headaches, a very common problem, are caused by or aggravated by PTSD."

The only evidence in support of secondary service connection is that identified by the Board in its December 2013 remand.  This identified evidence was reviewed by the VA examiner during his subsequent claims file review, and was thereby accounted for in his September 2014 opinion which found no nexus.  Therefore, the greater weight of the evidence, and the most probative evidence, shows that the Veteran's headaches are not due to or aggravated by his service-connected PTSD. As the preponderance of the evidence is against his claim, service connection for headaches as secondary to service-connected PTSD, is not warranted.

In sum, since the preponderance of the evidence is against the claim for service connection for disability due to headaches, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for disability due to headaches, to include as secondary to service-connected PTSD is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


